       Case 3:21-cr-00677-GPC Document 26 Filed 04/15/21 PageID.76 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                )    Case No.: 21-CR-0677-GPC
                                              )
12              Plaintiff,                    )    JUDGMENT AND ORDER
                                              )
13                                                 GRANTING THE UNITED STATES’
          v.                                  )
14                                            )    MOTION TO DISMISS THE
     JOSE PEREZ-CHAGOYA,                      )    INFORMATION WITHOUT
15                                            )    PREJUDICE
                Defendant.                    )
16                                            )    The Honorable Gonzalo P. Curiel
17                                            )

18
19        The United States of America’s Motion to Dismiss the Information (ECF No. 12),
20   without prejudice, is GRANTED. The Court dismisses the Complaint without prejudice.
21
22   DATED: April 15, 2021                    ______________________________
23                                            Hon. Gonzalo P. Curiel
                                              United States District Court Judge
24                                            Southern District of California
25
26
27
28
                                             -1-
                 JUDGMENT AND ORDER GRANTING THE UNITED STATES’ MOTION
                      TO DISMISS THE INFORMATION WITHOUT PREJUDICE
